Citation Nr: 1230449	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 28, 2007, for the grant of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 28, 2007, for the grant of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a videoconference hearing before the Board in January 2012.  The Veteran was notified of this scheduled hearing in December 2012.  The Veteran failed to appear for the hearing.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for bilateral hearing loss until September 28, 2007.

2.  The Veteran did not submit a claim, either formal or informal, for service connection for tinnitus until September 28, 2007.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to September 28, 2007, for the grant of service connection for bilateral hearing loss, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).

2.  Entitlement to an effective date prior to September 28, 2007, for the grant of service connection for tinnitus, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's bilateral hearing loss and tinnitus claims arise from his disagreement with the effective dates assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted for his bilateral hearing loss and tinnitus because these conditions began in service.  

The basic facts are not in dispute.  The Veteran's initial application for service connection for bilateral hearing loss and tinnitus was filed with VA on September 28, 2007, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for bilateral hearing loss and tinnitus.  Indeed there is no correspondence from the Veteran in the claims file received prior to September 28, 2007.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to September 28, 2007, VA is precluded, as a matter of law, from granting an effective date prior to September 28, 2007, for service connection for bilateral hearing loss and tinnitus.

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  Because the Veteran's claims fail because of absence of legal merit or lack of entitlement under the law, the claims must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than September 28, 2007, for the grant of entitlement to service connection for bilateral hearing loss, is denied.

Entitlement to an effective date earlier than September 28, 2007, for the grant of entitlement to service connection for tinnitus, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


